Citation Nr: 1607677	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to August 1968.  He had additional service from August 1968 to September 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability and tinnitus.  The VA examiner opined that the Veteran's hearing loss was less likely than not due to noise exposure in service since his hearing was within the normal limits at his separation examination in July 1968.  The Veteran's DD-214 indicates that he was discharged from active service on August 14, 1968.  However, VBMS and the AOJ indicate a second period of active service from August 15, 1968 to September 11, 1973.  A review of the claim file and VBMS indicates that the Veteran's personnel records are missing.  A remand is necessary to obtain these records to resolve the discrepancy regarding the Veteran's dates of active service.  Additionally, an August 1971 Report of Medical Examination notes hearing loss and states that the Veteran should be retested.  However, the record does not contain any subsequent audiological evaluations.  Therefore, a remand is necessary to obtain these records. 


Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims that is not currently of record.  Specifically request that the Veteran provide information, including the name and address, regarding the reserve units which he served in; and,

2.  Contact the appropriate government entity, to include the National Personnel Records Center (NPRC), and the Veteran's reserve unit, to secure copies of personnel records, which reflect the dates he was on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Make a specific request for any additional STRs for his period of reserve service or additional periods of active service.

3.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  	

4.  If after the above has been accomplished, VA receives records pertinent to the Veteran's claims, refer the Veteran's VA claims file to the examiner who conducted the February 2010 examination, or if unavailable, another suitably qualified VA medical professional, for an addendum opinion as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus.

If, after review of the claims file (to include the recent VA treatment records), the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss  is related to his active service or a period of ACDUTRA?

b.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's tinnitus is related to his active service or a period of ACDUTRA?

The examiner must include in the examination report the rationale for any opinion expressed.  

5.  After the development has been completed, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 


	(CONTINUED ON NEXT PAGE)







The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




